Citation Nr: 1513304	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  07-22 565	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.
 
2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), mood disorder, anxiety disorder, and alcohol dependence, and to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia. 

5.  Entitlement to initial compensable evaluations for scars of the left ankle.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


REMAND

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In an April 2012 rating decision, the RO granted service connection for left knee chondromalacia (10 percent from November 16, 2011).  In a November 2012 letter, the Veteran's then-appointed representative indicated that the Veteran desired to appeal all issues in the April 2012 rating decision.

In an April 2014 rating decision, the RO declined to reopen a previously denied claim of service connection for hepatitis C and granted service connection for two scars secondary to the service-connected left ankle disability (0 percent each from March 18, 2014).  In a May 2014 correspondence, the representative indicated that the Veteran was appealing all issues in the April 2014 rating decision.

The Board construes the November 2012 and May 2014 letters as timely notices of disagreement (NODs) with the April 2012 and April 2014 rating decisions.  Thus, the originating agency is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Turning to the low back and psychiatric disability claims, in June 2012, the Board remanded those claims for additional development, to include obtaining VA examinations.  As instructed, the Veteran submitted to VA examinations in December 2014.  The Board finds both examinations to be inadequate.  

The Veteran contends that he injured his back in a fall from a military truck during service, but did not receive treatment because he was in the field.  In the alternative, he contends that his back disability is due to an altered gait from his service-connected left ankle disability and/or service-connected left knee disability.  The December 2014 VA examiner opined that the Veteran's current low back disability "was less likely than not" incurred in or caused by service.  He erroneously noted that there was no report an in-service lumbar injury.  An opinion based on incorrect facts has little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  He did not provide a medical opinion as to whether the Veteran's service-connected left knee aggravated his back disability.  Finally, the examiner did not explain why he was unable to determine whether the Veteran's service-connected left ankle disability aggravated his back disability.

The Veteran contends that his current psychiatric problems are a result of a sexual assault that occurred while he was on active duty.  He has acknowledged sexual and physical abuse during childhood, but maintains that the stress, pressure, and racism of military life aggravated his mental health problems.  In the alternative, he maintains that his current psychiatric disability is related to his service-connected pseudofolliculitis barbae.  The December 2014 VA examiner diagnosed PTSD from childhood trauma, mood disorder, unspecified anxiety disorder, and alcohol use disorder.  Initially, he stated that he was unable to establish a nexus for any of the Veteran's current psychiatric disabilities.  He noted that there is no documentation of any mental disorder prior to service, and that service treatment records are silent for any psychiatric treatment or illness.  The examiner also noted that the Veteran described symptoms of a mood disorder during childhood and opined that the in-service Article 15, UCMJ charges "were [the result of] a continuation of childhood behaviors."  However, later in the report he opined that "it is less likely than not" that the current mental disorders began during or are related to the Veteran's service.  He also determined that the reported in-service sexual advances "are at least as likely as not triggers that brought up memories of his childhood experiences."  The examiner's conclusion utilized the wrong standard.  The question of whether there was a pre-existing disability is raised by the record.  Every veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  Furthermore, he did not address the question of secondary service connection.

Thus, on remand, VA examinations must be scheduled in order address these service connection questions relative to the Veteran's low back and psychiatric disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, there are outstanding treatment records that need to be obtained.  In an April 2014 VA Form 21-4138, the Veteran indicated that he received treatment from the St. Cloud VAMC from "2012 to present."  The claims file contains VA treatment records for the St. Cloud VAMC from October 1992 to August 2010.  It appears that the agency of original jurisdiction (AOJ) did not request additional VA treatment records.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, these VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records pertaining to the Veteran's treatment at the St. Cloud VAMC in St. Cloud, Minnesota from September 2010 to the present.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to See 38 C.F.R. § 3.159(e) (2014).

2. Schedule a VA examination with an examiner other than the one who provided the December 2014 opinion to determine the nature and etiology of the Veteran's low back disability.  The claims folder, including a copy of this remand, must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should take a detailed history from the Veteran with regard to the onset and progression of his low back disability, and address the following:   

(a) Is it at least likely as not, i.e., 50 percent or greater probability, that any currently diagnosed low back disability is related to the Veteran's period of active military service?

(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that any currently diagnosed low back disability has been caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected left knee disability or the service-connected left ankle disability or combined effect of both?  

The examiner should consider the Veteran's competent assertion of low back pain since the claimed in-service injury.  The examiner should also address all pertinent service treatment records and post-service treatment records, to include the November 2011 VA treatment record and the March 2012 VA knee examination.

A complete rationale for each opinion expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Schedule the Veteran for a VA examination with an examiner other than the one who provided the December 2014 psychiatric opinion to determine the nature, extent, and etiology of each psychiatric disorder, to include PTSD, mood disorder, anxiety, and alcohol dependence, that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  The examiner should address the following:

(a) Identify all acquired psychiatric disorders that are currently present. 

(b) For each currently diagnosed acquired psychiatric disability, did the Veteran clearly and unmistakably (undebatably) have the disorder prior to service and, if so, specify the evidence of record or medical principles supporting that opinion.

(c) If the psychiatric disorder is determined to have clearly and unmistakably (undebatably) preexisted the Veteran's service, is it clear (undebatable) that the disorder did not undergo a worsening in service.

(d) If a current psychiatric disorder did not clearly exist prior to service, is it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to military service, to include any claimed in-service stressor?

(e) If a current psychiatric disorder is not related to service, is it at least as likely as not that the  disorder has been caused by or made chronically worse by any of the Veteran's service-connected disabilities. (The examiner must address aggravation of an existing disability if service-connected disability is not found to have caused a diagnosed psychiatric disorder.)

The examiner must address the Veteran's lay statements and all relevant service treatment records and post-service treatment records.

A complete rationale for each opinion expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. The Veteran and his representative should be sent an SOC on the issues of entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia and entitlement to initial compensable evaluations for left ankle scars, as well as the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for hepatitis C.  If, and only if, the Veteran submits a timely substantive appeal with respect to any of these claims, the issue(s) should be returned to the Board.

5. Then, readjudicate the low back and psychiatric claims.  If either benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

